Exhibit 99.1 Howard S. Jonas Chairman of the Board of Directors and Chief Executive Officer IDT Corporation 520 Broad Street Newark, NJ 07102 , 2011 Dear IDT Corporation Stockholder: We are pleased to inform you that the Board of Directors of IDT Corporation (“IDT”) has approved the spin-off ofInnovative Communications Technologies, Inc. (“ICTI”), a subsidiary of IDT, to IDT’s stockholders. Following the spin-off, IDT’s business will consist of IDT Telecom, Genie Energy – consisting of IDT Energy and our interests in AMSO and IEI, our interests in Zedge and Fabrix, as well as other interests. ICTI will own a portfolio of patents and the licensing and other business related to such patents related to communications, primarily related to Voice over Internet Protocol or “VoIP” communications. The spin-off of Holdings will occur by way of a pro rata distribution of ICTI common stock to IDT’s stockholders. In the distribution, each IDT stockholder will receive one share of ICTI Class A common stock for every five shares of IDT Class A common stock and one share of ICTI Class B common stock for every five shares of IDT Class B common stock held at 5:00 p.m., New York City time, on , 2011, which is the record date of the spin-off. The distribution of shares of our Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of Class A common stock and, upon request, to holders of Class B common stock. Stockholder approval of the spin-off is not being sought, and you are not required to take any action to receive your ICTI common stock. We believe that the spin-off will more effectively deploy the underlying intellectual property of ICTI and will allow for the realization of greater value to you by the creation of an entity with management and a market value that is focused on the ICTI business rather than having those assets remain within IDT.We believe that the value of the assets held by ICTI may be greater when those assets are not held by an entity affiliated with IDT.Separating the two groups of operating units will allow management of ICTI to design and implement corporate strategies and policies that are based primarily on the business characteristics of that company and maintain a sharper focus on executing on its business model.In addition, the spin-off will separate business units with different risk profiles and performance characteristics from one another and allow stockholders to choose to invest or remain invested in a company that meets their investment criteria and goals. Accordingly, we believe the spin-off will build long-term stockholder value. Following the spin-off, you will own shares in both IDT and ICTI. We do not anticipate that the ICTI common stock will, following the spin-off, be listed on any exchange, but we do expect that the ICTI Class B common stock will be quoted on the [Pink OTC Markets/OTCBB] under the symbol [“” ]. We do not anticipate listing ICTI’s Class A common stock on any exchange or quotation system.IDT Class B common stock will continue to trade on the New York Stock Exchange under the symbol “IDT.” We intend for the spin-off to be tax-free for stockholders. To that end, prior to consummation of the spin-off we will have received a favorable opinion from Day Pitney LLP as to the spin-off’s tax-free status. You should, of course, consult your own tax advisor as to the particular consequences of the spin-off to you. The enclosed information statement, which is being mailed to all IDT stockholders, describes the spin-off in detail and contains important information about ICTI, including its financial statements. We look forward to your continued support as a stockholder of IDT. We remain committed to working on your behalf to build long-term stockholder value. Sincerely, Howard S. Jonas Chairman of the Board of Directors and Chief Executive Officer [ICTI LETTERHEAD] , 2011 Dear Innovative Communications Technologies, Inc. Stockholder: It is my pleasure to welcome you as a stockholder of our newly independent company, Innovative Communications Technologies, Inc. We look forward to becoming an independent company and growing our value by aggressively pursuing our business plan. As an independent public company, we will have the ability to focus exclusively on the development of our business of enforcement of our intellectual property rights and to create value for our new stockholders, as well as to concentrate our financial resources solely on our own operations. We own a portfolio of patents related to Voice over Internet Protocol (“VoIP”) technology and the licensing and other business related to such patents and intend to pursue licensing programs with third parties using various strategies in order to create royalty revenue and other value for ICTI and our stockholders. We do not anticipate that our common stock will, following the spin-off, be listed on any exchange, but do expect that our Class B common stock will be quoted on the [OTCBB/Pink OTC Markets] under the symbol [“”].We do not anticipate listing our Class A common stock on any exchange or quotation system.We invite you to learn more about us by reviewing the enclosed information statement. We look forward to our future as a separate publicly-traded company and to your support as a stockholder. I am excited about the opportunities that the spin-off will create for our company and for you, our stockholders. Sincerely, [Signature] Chief Executive Officer INFORMATION STATEMENT INNOVATIVE COMMUNICATIONS TECHNOLOGIES, INC. Common Stock (par value $0.01 per share) This information statement is being furnished in connection with the distribution to holders of Class A common stock and Class B common stock, eachpar value $0.01 per share, of IDT Corporation (“IDT”), of shares of Class A common stock and Class B common stock, each par value $0.01 per share, of Innovative Communications Technologies, Inc. (“ICTI”).The ICTI shares being distributed represent all of the equity of ICTI held by IDT and 94.5% of the outstanding stock of ICTI. We are currently a subsidiary of IDT. Following the spin-off, we will own a portfolio of patents related to the communications, primarily related to Voice Over Internet Protocol or “VoIP” communications and the licensing and other business related to such patents.We believe that many parties, including many participants in the telecommunications industry are operating by infringing on one or more of these patents and we intend to seek to license those patents and enforce our rights in order to generate revenue. The spin-off will separate our businesses from the remainder of IDT’s operations and holdings. Following the spin-off, IDT’s business will consist of IDT Telecom, Genie Energy – consisting of IDT Energy and IDT’s non-conventional energy operations, IDT’s interests in Zedge and Fabrix, as well as other interests. We believe that the spin-off will more effectively deploy the underlying intellectual property of ICTI and will allow for the realization of greater value to you by the creation of an entity with management and a market value that is focused on the ICTI business rather than having those assets remain within IDT.Separating the two groups of operating units will allow management of ICTI to design and implement corporate strategies and policies that are based primarily on the business characteristics of that company and maintain a sharper focus on executing on its business model.In addition, the spin-off will separate business units with different risk profiles and performance characteristics from one another and allow stockholders to choose to invest or remain invested in a company that meets their investment criteria and goals.ICTI will primarily be engaged in the enforcement of its rights against the infringement of its patent portfolio.Separation from IDT simplifies litigation, and mitigates the risk of counterclaims since ICTI does not anticipate engaging in business activities other than enforcing its intellectual property rights and licensing its intellectual property. Accordingly, we believe the spin-off will build long-term stockholder value. Our business will consist of a single segment which will seek to maximize value on our patent assets, whether through licensing, enforcement of our rights against third parties or both. The spin-off of ICTI will occur by way of a pro rata distribution of ICTI common stock to IDT’s stockholders. In the distribution, each IDT stockholder will receive one share of ICTI Class A common stock for every five shares of IDT Class A common stock and one share of ICTI Class B common stock for every five shares of IDT Class B common stock held at 5:00 p.m., New York City time, on , 2011, which is the record date of the spin-off.The distribution of shares of our Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of our Class A common stock and,upon request, to holders of our Class B common stock.Stockholder approval of the spin-off is not required, and you are not required to take any action to receive your ICTI common stock. IDT Corporation currently has three classes (Common Stock, Class A common stock and Class B common stock) of common stock authorized and there are shares of all three classes outstanding. IDT has filed a proxy statement related to a special meeting of its stockholders, scheduled to take place on April 4, 2011, where stockholders will be asked to approve an amendment to IDT’s amended and restated certificate of incorporation, that will, among other things, convert all outstanding shares of common stock of IDT into the same number of shares of Class B common stock of IDT. All information in this information statement, except the information set forth in the section entitled “Security Ownership by Certain Beneficial Owners and Management” (which speaks as of the date indicated in the introduction to that table) gives effect to such conversion as if it had taken place, and therefore refers only to two classes of IDT common stock that are outstanding and that would receive common stock of ICTI in the spin-off. The numbers of shares of the classes of IDT common stock assumes conversion of all shares of IDT Common Stock to shares of IDT Class B common stock and the conversion of a number of shares of IDT Class A common stock into shares of IDT Class B common stock as more fully described in the proxy statement. No stockholder approval of the spin-off is required or sought. We are not asking you for a proxy and you are requested not to send us a proxy.IDT stockholders will not be required to pay for the shares of our common stock to be received by them in the spin-off or to surrender or exchange shares of IDT common stock in order to receive our common stockor to take any other action in connection with the spin-off. Currently, there is no trading market for our common stock. However, we expect that our Class B common stock will be quoted on the [OTCBB/Pink OTC Markets] under the symbol [“” ].We cannot predict what the trading price for our common stock will be before or after the distribution.We do not anticipate listing our Class A common stock on any exchange or quotation system. In reviewing this information statement, you should carefully consider the matters described under “Risk Factors” beginning on page7 for a discussion of certain factors that should be considered by recipients of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. This information statement is dated, and is first being mailed to IDT stockholders on or about, , 2011. TABLE OF CONTENTS Page Questions and Answers About the Spin-Off 1 Executive Summary 5 Risk Factors 7 Special Note About Forward-Looking Statements 9 The Spin-Off 10 Dividend Policy 14 Unaudited Pro Forma Consolidated Financial Data 15 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Business 24 Management 25 Corporate Governance 25 Director Compensation 26 Executive Compensation 26 Security Ownership by Certain Beneficial Owners and Management 27 Our Relationship with IDT After the Spin-Off and Related Person Transactions 28 Legal Proceedings 30 Description of Our Capital Stock 30 Where You Can Find More Information 33 Index to Consolidated Financial Statements F-1 This information statement is being furnished solely to provide information to IDT stockholders who will receive shares of our common stock in the distribution. This information statement is not, and is not to be construed as, an inducement or encouragement to buy or sell any of our securities or any securities of IDT. This information statement describes our business, the relationship between IDT and us, and how the spin-off affects IDT and its stockholders, and provides other information to assist you in evaluating the benefits and risks of holding or disposing of our common stock that you will receive in the distribution. Except as expressly noted, any information contained herein regarding ICTI assumes the consummation of the steps necessary to transfer the patents from certain IDT subsidiaries to ICTI prior to the distribution. You should be aware of certain risks relating to the spin-off, our business and ownership of our common stock, which are described under the heading “Risk Factors.” You should not assume that the information contained in this information statement is accurate as of any date other than the date set forth on the cover. Changes to the information contained in this information statement may occur after that date, and we undertake no obligation to update the information, except in the normal course of our public disclosure obligations and practices. Unless the context indicates otherwise, all references in this information statement: · to “ICTI,” “us,” “we,” or “our” are to Innovative Communications Technologies, Inc.; and · to “IDT” are to IDT Corporation and its subsidiaries, and, with respect to periods following the spin-off, IDT Corporation and its subsidiaries other than ICTI. The transaction in which we will be separated from IDT and become a separately-traded public company is referred to in this information statement as the “separation,” the “distribution” or the “spin-off.” QUESTIONS AND ANSWERS ABOUT THE SPIN-OFF Q: Why am I receiving this document? A: IDT is delivering this document to you because you were a holder of IDT’s Class A common stock or Class B common stock on the record date for the distribution of shares of our Class A common stock and Class B common stock by IDT. Accordingly, you are entitled to receive one share of our Class A common stock for every five shares of IDT Class A common stock and one share of our Class B common stock for every five shares of IDT Class B common stock that you held on the record date. No action is required for you to participate in the distribution. Q: What is the spin-off? A: The spin-off is the overall transaction of separating our company from IDT, which will be accomplished through a series of transactions resulting in us owning the patents and the related licensing business described below. The final step of the transactions will be the pro rata distribution by IDT of those shares of our common stock that it owns to holders of IDT’s common stock, as set forth in the answer above. We refer to this last step as the “distribution.” For additional information regarding these transactions, see “The Spin-OffManner of Effecting the Spin-Off” on page 11. Q: Who is ICTI? A: Up to the time of the spin-off, we will be a subsidiary of IDT. Following the spin-off, we will be a separate publicly-traded company. We will own a portfolio of patents related to the communications, primarily related to Voice over Internet Protocol or “VoIP” communications and a related licensing business. Q: Why is IDT separating our businesses and distributing our stock? A: IDT’s Board of Directors and management believe the separation will provide the benefits set forth below under the caption “The Spin-OffReasons for the Spin-Off” on page 10, including more effectively deployment of the underlying intellectual property of ICTI. Management also considered the other factors set forth below under the caption “The Spin-Off – Other Benefits of the Spin-Off” on page 10. Q: Why is the separation of the two companies structured as a spin-off? A: IDT’s Board of Directors believes that a spin-off of our shares is a cost-effective way to separate the companies. Q: What is the record date for the distribution? A: The record date was , 2011 and ownership will be determined as of 5:00 p.m., New York City time, on that date. When we refer to the “record date,” we are referring to that time and date. Q: When will the spin-off be completed? A: Shares of our common stock will be distributed on or about , 2011. We refer to this date as the “distribution date.” 1 Q: What will be our relationship with IDT after the spin-off? A: IDT and ICTI each will be independent and unrelated publicly-traded companies with no common management and no ongoing relationship other than as necessary to cooperate with respect to certain matters related to periods prior to the spin-off. Q: Can IDT decide to cancel the distribution of our common stock even if all the conditions have been met? A: Yes. The distribution is conditioned upon satisfaction or waiver of certain conditions. See “The Spin-OffSpin-Off Conditions and Termination” on page 14. IDT has the right to terminate the stock distribution, even if all of these conditions are met, if at any time IDT’s Board of Directors determines, in its sole discretion that IDT and ICTI are better served by remaining a combined company or that business conditions are such that it is not advisable to complete the spin-off. Q: What will happen to the listing of IDT’s Class B common stock? A: Nothing. We expect that IDT Class B common stock will continue to be traded on the New York Stock Exchange (“NYSE”) under the symbol “IDT.” Q: Will the spin-off affect the market price of my IDT shares? A: Possibly. As a result of the spin-off, the trading price of IDT shares immediately following the distribution may be lower than immediately prior to the distribution because the trading price will no longer reflect the value of our assets. In addition, until the market has fully analyzed the operations of IDT without these assets, the price of IDT shares may fluctuate significantly. Furthermore, the combined trading prices of IDT’s Class B common stock and our common stock after the distribution may be higher or lower than the trading price of IDT Class B common stock prior to the distribution. See the Risk Factor entitled “There may be a limited trading market for shares of our common stock and stockholders may find it difficult to transfer our securities.” on page 9. Q: What will IDT stockholders receive in the spin-off? A: In the spin-off, IDT stockholders will receive one share of our Class A common stock for every five shares of IDT Class A common stock and one share of our Class B common stock for every five shares of IDT Class B common stock that they own as of the record date, and compensation in lieu of fractional shares as set forth below. Immediately after the spin-off, IDT stockholders will still own all of IDT’s current business segments, but they will own them as two separate investments rather than as a single investment. After the spin-off, the certificates and book-entry interests representing the “old” IDT Class A common stock and Class B common stock will represent such stockholders’ interests in the IDT businesses (other than our business) following the spin-off, and the certificates and book-entry interests representing our common stock, that stockholders receive in the spin-off will represent their interest in our businesses only. Q: If a stockholder owns restricted stock of IDT, what will that stockholder receive in the spin-off? A: Holders of restricted stock of IDT will receive, in respect of those restricted shares, one restricted share of our common stock for every five restricted shares of IDT Class B common stockthat they own as of the record date. Those particular restricted shares of our stock that you will receive will be restricted under the same terms as the IDT restricted shares in respect of which they were issued. This means that restricted shares of our stock received in the spin-off are subject to forfeiture on the same terms, and their restrictions lapse at the same time, as the corresponding IDT shares. Q: If a stockholder owns options to purchase shares of IDT stock, what will that option holder receive in the spin-off? A: The rights of holders of options to purchase IDT stock will not change as a result of the spin-off and they will receive no additional value. 2 Q: What does an IDT stockholder need to do now? A: IDT stockholders do not need to take any action, although we urge you to read this entire document carefully. The approval of the IDT stockholders is not required or sought to effect the spin-off, and IDT stockholders have no appraisal rights in connection with the spin-off.IDT is not seeking a proxy from any stockholders, and you are requested not to send us a proxy. IDT stockholders will not be required to pay anything for our shares distributed in the spin-off or to surrender any shares of IDT common stock. IDT stockholders should not send in their IDT share certificates. IDT stockholders will automatically receive their shares of our common stock when the spin-off is effected.If you want to receive a physical certificate, your broker and/or clearing broker and our distribution agent will need to act together to facilitate this request. There is a nominal cost associated with this process. Q: Are there risks associated with owning our common stock? A: Yes. Our business is subject to both general and specific risks relating to our operations. In addition, our spin-off from IDT presents risks relating to our becoming a separately-traded public company as well as risks relating to the nature of the spin-off transaction itself. See “Risk Factors” beginning on page 7. Q: What are the U.S. federal income tax consequences of the spin-off to IDT stockholders? A: IDT stockholders will not recognize a gain or loss on the receipt of shares of our common stock in the spin-off other than with respect to fractional shares of our common stock for which cash is received. IDT stockholders will apportion their tax basis in IDT common stock between such IDT common stock and our common stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off. An IDT stockholder’s holding period for our common stock received in the spin-off will include the period for which that stockholder’s IDT common stock was held. See “The Spin-OffMaterial U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 12. You should consult your own tax advisor as to the particular consequences of the spin-off to you. Q: What if I want to sell my IDT common stock or my ICTI common stock? A: You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor. We do not make any recommendations on the purchase, retention or sale of shares of IDT common stock or our common stock to be distributed. If you decide to sell any shares after the record date, but before the spin-off, you should make sure your stockbroker, bank or other nominee understands whether you want to sell your IDT common stock, the ICTI common stock you will receive in the spin-off, or both. If you sell your IDT stock before the record date, you will not receive shares of ICTI in the spin-off. Q: Where will I be able to trade shares of ICTI common stock? A: There is no current public market for our common stock. We do not anticipate that our common will, immediately following the spin-off, be listed on an exchange. We expect that the ICTI common stock will be quoted on the [OTCBB/Pink OTC Markets] under the symbol [“” ].We cannot predict the trading prices for our common stock before or after the distribution date. 3 Q: Do you intend to pay dividends on your common stock? A: We do not anticipate paying dividends on our common stock in the foreseeable future. Our current intent is to retain earnings, if any, to finance the expansion of our business. The payment of dividends in the future will depend on our results of operations, financial condition, capital expenditure plans and other cash obligations and will be at the sole discretion of our Board of Directors. If we were to receive substantial cash payments as a result of our efforts and did not have attractive opportunities to grow our asset base and business, we would consider paying dividends following receipt of such payments. We and IDT will be separate entities after the spin-off, our decision to pay (or not pay) dividends in the future will not impact IDT’s decision of whether to pay (or not pay) dividends in the future. See “Dividend Policy” on page14 for additional information on our dividend policy following the spin-off. Q: Where can IDT stockholders get more information? A: If you have any questions relating to the distribution, you should contact: IDT Corporation 520 Broad Street Newark, New Jersey 07102 Attention: Bill Ulrey (973) 438-3838 Q: Who will be the distribution agent for the spin-off? A: American Stock Transfer & Trust Company will be the distribution agent for the spin-off. The distribution agent can be contacted at: 59 Maiden Lane Plaza Level New York, New York 10038 Telephone (800) 937-5449 4 EXECUTIVE SUMMARY We own a portfolio of patents related to communications, primarily related to Voice over Internet Protocol or “VoIP” communications and related licensing business. The spin-off will separate our businesses from the remainder of IDT’s operations and holdings.We, along with IDT’s management, believe that the value in our assets and business may best be realized by a separation from those non-spun-off businesses based on several factors including synergies and growth prospects. Our business will consist of one segment.Our IP segment will seek to maximize value on our patent assets, whether through licensing, enforcement of our rights against third parties or both. Summary of the Spin-Off The following is a summary of the terms of the spin-off. Please see “The Spin-Off” beginning on page10 for a more detailed description of the matters described below. Distributing company IDT Corporation, a Delaware corporation. Distributed company Innovative Communications Technologies, Inc., a Delaware corporation, will hold certain VoIP related patent assets. ICTI’s principal executive offices are currently located at 550 Broad Street, Newark NJ, 07102. We anticipate that our offices will relocate following the spin-off and are considering various locations. Distribution ratio Each holder of IDT Class A common stock will receive a distribution of one share of ICTI common stock for every five shares of IDT Class A common stock, and each holder of IDT Class B common stock will receive a distribution of one share of ICTI common stock for every five shares of IDT Class B common stock held on the record date.For additional information regarding how holders of IDT common stock will receive cash in lieu of fractional shares of our common stock, see “The Spin—Off Manner of Effecting the Spin-Off on page 11. Securities to be distributed Approximately 0.3 million shares of ICTI Class A common stock and approximately 4.3 million shares of ICTI Class B common stock, which will constitute all of the outstanding shares of ICTI common stock held by IDT immediately prior to the spin-off and approximately 94.5% of the total ICTI common stock to be outstanding immediately following the spin-off (based on approximately 1.6 million shares of Class A IDT common stock and approximately 21.4 million shares of Class B common stock that were outstanding on the record date). IDT filed a proxy statement related to a special meeting of its stockholders, scheduled to take place on April 4, 2011, where stockholders will be asked to approve an amendment to IDT's amended and restated certificate of incorporation, that will, among other things, convert all outstanding shares of common stock of IDT into the same number of shares of Class B common stock of IDT. The numbers of shares of the classes of IDT common stock assumes conversion of all shares of IDT Common Stock to shares of IDT Class B common stock and the conversion ofa number of shares of IDT Class A common stock into shares of IDT Class B common stock as more fully described in the proxy statement. 5 Record date The record date will be 5:00 p.m., New York City time, on . In order to be entitled to receive shares of ICTI common stock in the spin-off, holders of shares of IDT common stock must be stockholders as of 5:00 p.m., New York City time, on the record date. Distribution date The distribution date will be on or about , 2011. Relationship between ICTI and IDT after the spin-off Following the spin-off, IDT and ICTI each will be independent, publicly-traded companies. Dividend policy We do not anticipate paying dividends on our common stock in the foreseeable future. Our current intent is to retain earnings, if any, to finance the expansion of our business. The payment of dividends in the future will depend on our results of operations, financial condition, capital expenditure plans and other cash obligations and will be at the sole discretion of our Board of Directors.If we were to receive substantial cash payments as a result of our efforts and did not have attractive opportunities to grow our asset base and business, we would consider paying dividends following receipt of such payments. Payment of intercompany indebtedness All intercompany debt between IDT and the businesses included in ICTI will be capitalized prior to the completion of the spin-off and there will be no-indebtedness owing from ICTI to IDT immediately following the spin-off.The only contemplated obligations to IDT arising after the spin-off would be obligations that arise under the Separation and Distribution Agreement between IDT and the Company (the “Separation Agreement”) or the Tax Separation Agreementbetween the Company and IDT (the “Tax Separation Agreement”). Corporate Information and Structure Pursuant to the spin-off, we will be separated from IDT and become a separate publicly-traded company. The spin-off and our resulting separation from IDT involve the following steps: · Before our separation from IDT, we will enter into the Separation Agreement and Tax Separation Agreement with IDT to effect the separation and provide a framework for our relationship with IDT after the spin-off. For more information on these agreements, see “Our Relationship with IDT After the Spin-Off and Related Person Transactions” beginning on page 29. · Under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the registration statement on Form 10, of which this information statement is a part, shall have become effective, and IDT will mail this information statement to its stockholders. · Following the separation, we will operate as a separate publicly-traded company, and we expect that our Class B common stock will be eligible to be quoted on the [Pink OTC Markets/OTCBB] following consummation of the spin-off. For a further explanation of the spin-off, see “The Spin-Off” beginning on page 10. 6 RISK FACTORS Our business, operating results or financial condition could be materially adversely affected by any of the following risks associated with any one of our businesses, as well as the other risks highlighted elsewhere in this document, particularly the discussions about competition. The trading price of our common stock could decline due to any of these risks. Note that references to “our”, “us”, “we”, etc. used in each risk factor below refers to the business about which such risk factor is provided. Risks Related to the IP Business We may fail to enforce our intellectual property rights. The Company’s Patent Portfolio consists of United States Patents Nos. 6,108,704; 6,131,121; 6,701,365; 6,513,066; 6,185,184; 6,829,645; 6,687,738; 6,009,469; 6,226,678; 7,149,208; and 6,178,453, and these patents are the Company’s core assets.If we fail to obtain or maintain adequate protections, or are unsuccessful in enforcing our patent rights, we may not be able to either realize additional value from our patents, or prevent third parties from benefiting from those patents without benefit to the Company. Third parties may allege that any issued patents may not have priority over any patent applications of others or may not contain claims sufficiently broad to protect us against third parties with similar technologies, products or processes.In addition, the Company’s existing patents have finite lives, and the patents start to expire on September 25, 2015.There is no guarantee that they will be fully exploited or commercialized before expiry. The United States Patent & Trademark Office may grant a re-examination of our patents. In 2010 and 2011, certain patents in ICTI’s portfolio successfully emerged from re-examination proceedings at the United States Patent and Trademark Office.Nevertheless, our patents may be subject to further requests to the Patent Office to reexamine our patents.Although we believe that our patents are valid, they may be deemed invalid during a re-examination.Moreover, any litigation filed after the grant of a re-examination may be subject to an order to stay the litigation while the re-examination proceeds.Therefore, while a re-examination is pending, we may be unable to enforce our patents. We may require additional financing in the future, which may not be available, or may not be available on favorable terms. We may need additional funds to finance our operations to make additional investments, or to acquire complementary businesses or assets.We may be unable to generate these funds from our operations.Additionally, we may experience delays in collecting judgments if defendants decide to appeal jury findings of infringement at federal district courts.Prior to the spin-off, IDT will capitalizeICTI with$4 million in addition to the other assets of the business. Following the spin-off, ICTI will be a separate publically traded company. The availability of new technology may render our intellectual property obsolete. While we anticipate that our technology will remain relevant to internet telephony at least through the expiration of our patents, unanticipated rapid widespread adoption of new technologies that do not infringe our patents could affect our enforcement strategy. We are subject to litigation. ICTI’s business model relies on licensing and otherwise realizing value on its VoIP patent portfolio.It may enforce its patents in United States federal district courts, which hold exclusive jurisdiction to hear claims of patent infringement.ICTI may be subject to counterclaims alleging that the asserted patents are not infringed, invalid, and/or unenforceable. 7 Risks Relating to the Spin-Off We may be unable to achieve some or all of the benefits that we expect to achieve from our separation from IDT. As a stand-alone, independent public company, we believe that our business will benefit from, among other things, allowing our management to design and implement corporate policies and strategies that are based primarily on the characteristics of our business, to focus our financial resources wholly on our own operations and to implement and maintain a capital structure designed to meet our own specific needs. However, we may not be able to achieve some or all of the benefits expected as a result of the spin-off. Additionally, by separating from IDT, there is a risk that our company may be more susceptible to stock market fluctuations and other adverse events than we would have been were we still a part of IDT due to a reduction in market diversification. Prior to the spin-off, we have been able to take advantage of IDT’s size and purchasing power in procuring goods, technology and services, including insurance, employee benefit support and audit services. As a separate, stand-alone entity, we may be unable to obtain access to financial and other resources on terms as favorable as those available to us prior to the separation. Furthermore, as a stand-alone company, we will not be able to enjoy certain benefits from IDT’s operating diversity, borrowing leverage and available capital for investments. Our operations may depend on the availability of additional financing and, after the spin-off, we will not be able to obtain financing from IDT. Following the spin-off, we expect to have sufficient liquidity to support the development of our business for the medium term. In the future, however, we may require additional financing for capital requirements and growth initiatives. After the spin-off, IDT will not provide funds to us.Accordingly, we will depend on our ability to generate cash flows from operations, namely the realization of value from our intellectual property, and to borrow funds and issue securities in the capital markets to maintain and expand our business. We may need to incur debt on terms and at interest rates that may not be as favorable as those historically enjoyed by IDT. If additional financing is not available when required or is not available on acceptable terms, we may be unable to fund our expansion, successfully promote our business, develop or enhance our products and services, take advantage of business opportunities or respond to competitive pressures, any of which could have a material adverse effect on our products and business, financial condition and results of operations. If the spin-off were to fail to qualify as a reorganization for U.S. federal income tax purposes under Sections 368(a)(1)(D) and 355 of the Code, our stockholders, we and/or IDT might be subject to significant tax liability. If the spin-off fails to qualify for tax-free treatment, IDT would be treated as if it had sold the common stock of our company for its fair market value, resulting in a taxable gain to the extent of the excess of such fair market value over its tax basis in our stock. In general, our initial public stockholders would be treated as if they had received a taxable distribution equal to the fair market value of our common stock that was distributed to them. For additional information, see “Material U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 12. Our historical and pro forma financial information may not be indicative of our future results as an independent company. The historical and pro forma financial information we have included in this information statement may not reflect what our results of operations, financial position and cash flows would have been had we been an independent company during the periods presented or be indicative of what our results of operations, financial position and cash flows may be in the future when we are an independent company. We have made pro forma adjustments based upon available information and assumptions that we believe are reasonable to reflect these factors, among others, in our pro forma financial information included in this information statement. However, our assumptions may not prove to be accurate and, accordingly, our pro forma information should not be assumed to be indicative of what our results of operations, cash flows or financial condition actually would have been as a stand-alone public company nor to be a reliable indicator of what our results of operations, cash flows and financial condition actually may be in the future. Risk Factors Generally Relating to Us and Our Common Stock We have limited resources and could find it difficult to raise additional capital. As a result of the spin-off, we will be independent from IDT.We have no operating history as an independent company, and no current sources of financing. Any financing formerly provided to any of our businesses by IDT will no longer be available. We may need to raise additional capital in order for stockholders to realize increased value on our securities. Given the current global economy, there can be no assurance that we will be able to obtain the necessary funding on commercially reasonable terms in a timely fashion. Failure to receive the funding could have a material adverse effect on our business, prospects, and financial condition. 8 There may be a limitedtrading market for shares of our common stock and stockholders may find it difficult to transfer our securities. Prior to the spin-off, there was no public trading market for shares of our common stock. We expect that our Class B common stock will be quoted on the [Pink OTC Markets] under the symbol [“”]. As a result, an investor may find it difficult to sell, or to obtain accurate quotations as to the price of, our securities.In addition, our common stock may be subject to the penny stock rules that impose additional sales practice requirements on broker-dealers who sell such securities to persons other than established customers and accredited investors.The SEC regulations generally define a penny stock to be an equity that has a market price of less than $5.00 per share, subject to certain exceptions.Unless an exception is available, those regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock market and the risks associated therewith and impose various sales practice requirements on broker-dealers who sell penny stocks to persons other than established customers and accredited investors (generally institutions and high net worth individuals).In addition, the broker-dealer must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account.Moreover, broker-dealers who recommend such securities to persons other than established customers and accredited investors must make a special written suitability determination for the purchaser and receive the purchaser's written agreement to transactions prior to sale.Regulations on penny stocks could limit the ability of broker-dealers to sell our common stock and thus the ability of purchasers of our common stock to sell their shares in the secondary market. In addition, because of the significant changes that will take place as a result of the spin-off, the trading market for both our Class B common stock and IDT’s Class B common stock after the spin-off may be significantly different from that for IDT’s Class B common stock prior to the spin-off. We cannot predict the price range or volatility of our Class B common stock after the spin-off, and sales of a substantial number of shares of our common stock may adversely affect the market price of our common stock. Investors may suffer dilution. We may engage in equity financing to fund our future operations and growth.If we raise additional funds by issuing equity securities, stockholders may experience significant dilution of their ownership interest (both with respect to the percentage of total securities held, and with respect to the book value of their securities) and such securities may have rights senior to those of the holders of our common stock. We are controlled by our principal stockholder, which limits the ability of other stockholders to affect the management of the Company. Howard S. Jonas, our Chairman of the Board and founder, will, following the spinoff have voting power over 1,317,875 shares of our common stock (which includes approximately 314,865 shares of our ClassA common stock, and approximately 1,003,010 shares of our Class B common stock, representing approximately 74.6% of the combined voting power of our outstanding capital stock, as of March 15, 2011. Mr. Jonas is able to control matters requiring approval by our stockholders, including the approval of significant corporate matters, such as any merger, consolidation or sale of all or substantially all of our assets.As a result, the ability of any of our other stockholders to influence the management of our Company is limited. SPECIAL NOTE ABOUT FORWARD-LOOKING STATEMENTS This information statement and other materials filed or to be filed by us and IDT, as well as information in oral statements or other written statements made or to be made by us and IDT, contain statements, including in this document under the captions “Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business,” that are, or may be considered to be, forward-looking statements. All statements that are not historical facts, including statements about our beliefs or expectations, are forward-looking statements. You can identify these forward-looking statements by the use of forward-looking words such as “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “seeks,” “approximately,” “predicts,” “intends,” “plans,” “estimates,” “anticipates,” “foresees” or the negative version of those words or other comparable words and phrases. Any forward-looking statements contained in this information statement are based upon our historical performance and on current plans, estimates and expectations. The inclusion of this forward-looking information should not be regarded as a representation by us or any other person that the future plans, estimates or expectations contemplated by us will be achieved. We believe that the factors that could cause our actual results to differ materially include but are not limited to the factors we describe in this information statement, including under “Risk Factors,” “The Spin-off” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” The following list represents some, but not necessarily all, of the factors that could cause actual results to differ from historical results or those anticipated or predicted by these forward-looking statements: 9 ● Fluctuations in our financial results; ● Changes in demand for our licenses or the prevalence of VoIP telephony use; ● Acts of terrorism or war; ● The availability of competing intellectual property at lower prices; ● Difficulty in developing, preserving and protecting our intellectual property; ● Adequacy of our internal controls; ● Loss of key management and other personnel; ● Our ability to comply with laws governing our operations and industries; ● Increases in tax liabilities; ● Difficulty in implementing our business strategies; ● Availability and access to financial and other resources; ● Failure to qualify as a tax-free reorganization; and ● Our ability to obtain financing; These factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this information statement. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary materially from what we projected. Consequently, actual events and results may vary significantly from those included in or contemplated or implied by our forward-looking statements. The forward-looking statements included in this information statement are made only as of the date of this information statement, and we undertake no obligation to publicly update or review any forward-looking statement made by us or on our behalf, whether as a result of new information, future developments, subsequent events or circumstances or otherwise. THE SPIN-OFF After a thorough strategic review of IDT’s portfolio, IDT determined that separating the our businesses from its other operations would allow us to be in a better position to thrive under our own management focus and long-term growth plans and allow us to create more long-term value individually than through the combined entity. In addition, by separating from the remaining IDT businesses, we would avoid the risks associated with those businesses. The transaction is intended to be in the form of a tax-free distribution to IDT’s stockholders. IDT’s Board of Directors established a record date of and will establish a payment date for the spin-off shortly before the completion of the distribution.You should consult your own tax advisor concerning the tax impact of the spin-off on you. Reasons for the Spin-Off IDT’s Board of Directors believes that the spin-off will separate certain business units whose needs and focuses are better served by being part of separate entities.Management believes that separating the two groups of operating units will allow management of each of IDT and ICTI to design and implement corporate strategies and policies that are based primarily on the business characteristics of that company and its business units, maintain a sharper focus on core business and growth opportunities, and concentrate their financial resources wholly on their own operations. IDT and ICTI believe that the value of the ICTI assets may be greater as an independent company than as part of IDT.Moreover, the separation of ICTI will provide investors with greater transparency regarding the value of both entities’ business units. In addition, the spin-off will separate business units with different risk profiles and performance characteristics from one another. Accordingly, we believe the spin-off will build long-term stockholder value. IDT’s Board of Directors weighed the reasons for the spin-off and the other benefits it is expected to bring against the negative impacts thereof, including the one time costs of effecting the spin-off, the increased costs of maintaining IDT and ICTI as separate public companies, the possibility of reduced liquidity in the market for the ICTI common stock as a smaller company or because ofthe absence of a listing for the ICTI equity on an established market and the disruption on operations caused by the separation. The Board concluded that the reasons and benefits outweighed the negative impacts and elected to proceed with the spin-off. Other Benefits of the Spin-Off The Board of Directors of IDT considered the following potential benefits in making the determination to effect the spin-off: ● Reduce internal competition for capital. Instead of having limited access to resources, we will now be able to invest our resources and cash flow exclusively into our businesses. In addition, we will have direct access to the public capital markets to allow us to seek to finance our operations and growth without having to compete with IDT’s other businesses with respect to financing. As an independent entity, we will be in a position to pursue strategies our Board of Directors and management believe will create long-term stockholder value, including organic and acquisition growth opportunities, provided we continue to have access to capital. 10 ● Provide both companies heightened strategic flexibility to form strategic business alliances in their target markets, unencumbered by considerations of the potential impact on the other business. ● Create our common equity shares, including options and restricted share units, in order to provide the appropriate incentive mechanisms to motivate and reward our management and employees. The common stock of the independent, publicly-traded ICTI will have a value that reflects the efforts and performance of our management and employees. As a result, we will be able to develop better incentive programs to attract and retain key employees through the use of stock-based and performance-based incentive plans that more directly link their compensation with our financial performance. These programs will be designed to more directly reward employees based on our performance. ● Allow us to effect future acquisitions utilizing our common stock for all or part of the consideration and to issue a security more directly tied to the performance of our business. ● Increase transparency and clarity into the different businesses of IDT and us. The investment community will be better able to evaluate the merits and future prospects of each company. This will enhance the likelihood that each company will receive an appropriate market valuation. Neither we nor IDT can assure you that, following the spin-off, any of these benefits will be realized to the extent anticipated or at all. For a description of the factors that might impact our ability to achieve these benefits, see “Risk Factors.” IDT’s Board of Directors also considered a number of other factors in evaluating the spin-off, including: ● The one-time and on-going costs of the spin-off, and having us operate as an independent public company; ● Our capital structure; ● The possibility that disruptions in normal business may result, including as we perform functions that previously were provided by IDT; and ● The risk that the combined trading prices of our Class B common stock and IDT Class B common stock after the distribution may be lower than the trading price of IDT Class B common stock before the distribution, and the possible reduced liquidity in the market for our Class B common stock, given the size of our operations and the absence of a listing of ICTI equity on an established market. IDT’s Board of Directors concluded, however, that the potential long-term benefits of the spin-off outweigh these factors, and that separating us from IDT in the form of a tax-free distribution is appropriate and advisable. Manner of Effecting the Spin-Off The general terms and conditions relating to the spin-off will be set forth in the Separation Agreement between us and IDT. The spin-off will be effective at 11:59 p.m., New York City time on the distribution date, which is on or about 2011. As a result of the spin-off, each IDT stockholder will receive one share of our Class A common stock for every five shares of IDT Class A common stock, and one share of our Class B common stock for every five shares of IDT Class B common stock held as of the record date.In the spin-off, IDT will distribute all of the ICTI common stock it owns, which will represent approximately [94.5]% of the total ICTI common stock to be outstanding immediately following the spin-off.The distribution agent will aggregate fractional shares of our Class A common stock into whole shares and fractional shares of our Class B common stock into whole shares, sell the respective whole shares in the open market at prevailing market prices and distribute the aggregate net cash proceeds of the respective sales pro rata to each holder of our Class A common stock and Class B common stock, respectively, who otherwise would have been entitled to receive a fractional share in the distribution.Recipients of cash in lieu of fractional shares will not be entitled to any interest on the amounts of payment made in lieu of fractional shares. The receipt of cash in lieu of fractional shares generally will be taxable to the recipient stockholders as described in “Material U.S. Federal Income Tax Consequences of the Spin-Off” beginning on page 12. In order to be entitled to receive shares of our common stock in the spin-off, IDT stockholders must be stockholders as of the record date. The distribution of unrestricted shares of our Class B common stock will be paid in book-entry form and physical stock certificates will be issued only to holders of our Class A common stock, holders of our Class B common stock who have transfer restrictions or upon request. Each share of our common stock that is distributed will be validly issued, fully paid and non-assessable and free of preemptive rights. See “Description of Our Capital Stock” beginning on page 30. IDT stockholders will not be required to pay for shares of our common stock received in the spin-off or to surrender or exchange shares of IDT common stock in order to receive our common stock or to take any other action in connection with the spin-off. No vote of IDT stockholders is required or sought in connection with the spin-off, and IDT stockholders have no appraisal rights in connection with the spin-off. 11 If any stockholder of IDT on the record date sells shares of IDT common stock after the record date but on or before the spin-off date, the buyer of those shares, and not the seller, will become entitled to receive the shares of our common stock issuable in respect of the shares sold. See “— Trading Between the Record Date and Spin-Off Date” below for more information. Trading Between the Record Date and Spin-Off Date Shares of IDT Class B common stock will continue to be traded on the New York Stock Exchange (the “NYSE”) with the entitlement to ICTI shares through the period leading up to and on the Distribution Date.This means that shares of IDT Class B common stock will trade with an entitlement to shares of ICTI common stock distributed pursuant to the spin-off.Therefore, if stockholders sell shares of IDT Class B common stock at any time up to and including through the Distribution Date, stockholders will be selling their right to receive shares of ICTI common stock and, in the spin-off.Stockholders are encouraged to consult with their financial advisors regarding the specific implications of buying or selling IDT securities. Shares of IDT Class B common stock will continue to trade “regular way” on the NYSE through the period prior to, on, and after the Distribution Date. Results of the Spin-Off After the spin-off, we will be a separately traded, public company. Immediately following the spin-off, we expect to have approximately 6 record holders of shares of our Class A common stock, and approximately 108 record holders of shares of our Class B common stock based on the number of beneficial and record holders, respectively, of shares of IDT Class A common stock and Class B common stock. These numbers do not include the number of persons whose shares are in nominee or in “street name” accounts through brokers. The actual number of shares to be distributed will be determined on the record date and will reflect any exercise of IDT options between the date the Board of Directors of IDT declares the dividend for the spin-off and the record date for the spin-off. We and IDT will be parties to a number of agreements that govern the spin-off and the future relationship between the two companies. For a more detailed description of these agreements, please see “Our Relationship with IDT After the Spin-” beginning on page 29. Interest of ICTI Officers and Directors The interest of our officers and board of directors in the spin-off is reflected in their stock ownership as set forth in the Security Ownership and Certain Beneficial Owners and Management table as certain of them will be receiving shares of our common stock as a result of the distribution. Material U.S. Federal Income Tax Consequences of the Spin-Off The following is a summary of the U.S. federal income tax consequences to IDT, the holders of IDT Class A common stock and Class B common stock, us and the holders of our Class A common stock and Class B common stock after the spin-off as of the date hereof. This summary does not discuss all tax considerations that may be relevant to stockholders in light of their particular circumstances, nor does it address the consequences to stockholders subject to special treatment under the U.S. federal income tax laws, such as stockholders subject to the alternative minimum tax, tax-exempt entities, non-resident alien individuals, foreign entities, foreign trusts and estates and beneficiaries thereof, stockholders who acquire shares as compensation for services (including holders of IDT restricted stock who did not make a Section 83(b) election), banks, insurance companies, other financial institutions, traders in securities that use mark-to-market accounting, and dealers in securities or commodities. In addition, this summary does not address any state, local or foreign tax consequences. This summary is based upon provisions of the Code, Treasury Regulations promulgated thereunder, pertinent judicial authorities, rulings of the Internal Revenue Service and such other relevant authorities, in effect on the date hereof. Those authorities may be changed, perhaps retroactively, so as to result in U.S. federal income tax consequences different from those summarized below. If a partnership holds IDT or our common stock, the tax treatment of a partner will depend upon the status of the partner and the activities of the partnership. If you are a partner of a partnership holding IDT or our common stock, you should consult your tax advisors. All stockholders should consult their own tax advisors concerning the specific tax consequences of the spin-off of our Class A common stock and Class B common stock to holders of IDT Class A common stock and Class B common stockin light of their particular circumstances. This summary is not intended to be, nor should it be construed to be, legal or tax advice to any particular investor. IDT expects to receive an opinion by Day Pitney, LLP as to the U.S. federal income tax treatment of the distribution.The opinion states that the distribution should qualify as a transaction described as a Section 368(a)(1)(D) of the Code and Section 355(a) of the Code.An opinion of independent tax attorneys is not binding on the IRS or the courts. The opinion of Day Pitney, LLP is based on, among other things, current tax law and assumptions and representations as to factual matters made by IDT, which if incorrect in certain material respects, would jeopardize the conclusions reached by Day Pitney LLP in its opinion. Neither we nor IDT are currently aware of any facts or circumstances that would cause these assumptions and representations to be untrue or incorrect in any material respect or that would jeopardize the conclusions reached by Day Pitney, LLP in its opinion. 12 Assuming the distribution of our stock qualifies under Section 355 of the Code: ● holders of IDT Class A common stock and Class B common stock will not recognize any income, gain or loss as a result of the receipt of shares of our Class A common stock and Class Bcommon stock in the spin-off; ● holders of IDT common stock will apportion their adjusted tax basis of their IDT stock between such ICTI stock received in the spin-off in proportion to the relative fair market values of such stock at the time of the spin-off; ● the holding period for our Class A common stock and Class B common stock received in the spin-off by holders of IDT Class A common stock and Class B common stock will include the period during which such holders held the IDT Class A common stock and Class B common stock with respect to which the spin-off was made; and ● neither we nor IDT will recognize gain or loss as a result of the spin-off. Current federal tax regulations also provide that if an IDT stockholder holds different blocks of IDT common stock (such as shares of IDT common stock purchased on different dates or at different prices), the aggregate basis for each block of such IDT common stock purchased or acquired on the same date and at the same price will be allocated, to the greatest extent possible, between the shares of our common stock (including any fractional share)received in the spin-off in respect of such block of IDT common stock, and such block of IDT common stock, in proportion to their respective fair market values. The holding period of the shares of our common stock (including any fractional share) received in the spin-off in respect of such block of IDT common stock will include the holding period of such block of IDT common stock provided that such block of IDT common stock was held as a capital asset on the distribution date. If an IDT stockholder is not able to identify which particular shares of our common stock (including any fractional share) are received in the spin-off with respect to a particular block of IDT common stock, for purposes of applying the rules described above, the stockholder may designate which shares of our common stock (including any fractional share) are received in the spin-off in respect of a particular block of IDT common stock, provided that the number of shares so designated is consistent with the ratio of the total number of shares of our common stock distributed to the IDT stockholder in the spin-off to the total number of shares of IDT common stock on which the IDT stockholder received that distribution. If you receive cash in lieu of a fractional share of our common stock, you will be treated as though you first received a distribution of the fractional share in the spin-off and then sold it for the amount of such cash. You will recognize capital gain or loss, provided that the fractional share is considered to be held as a capital asset, measured by the difference between the cash you receive for such fractional share and your tax basis in that fractional share, as determined above. Such capital gain or loss will be long-term capital gain or loss if your holding period (as determined above) for such fractional share is more than one year on the distribution date. If the distribution were not to qualify as a tax-free spin-off under Section 355 of the Code, each IDT stockholder receiving shares of our common stock in the spin-off would be treated as if such stockholder had received a distribution in an amount equal to the fair market value of our common stock received, which would result in (1) a taxable distribution to the extent of such stockholder’s pro rata share of IDT’s current and accumulated earnings and profits, (2) a reduction in such stockholder’s basis in such IDT common stock,to the extent the amount received exceeds such stockholder’s share of earnings and profits and (3) a taxable gain to the extent the amount received exceeds the sum of the amount treated as a distribution and the stockholder’s basis in the IDT common stock. Any such gain would be a capital gain if the IDT stock is held as a capital asset on the distribution date. In addition, IDT would recognize a taxable gain to the extent the fair market value of our common stock exceeded its tax basis in such common stock. Even if the spin-off otherwise qualifies for tax-free treatment under Section 355 of the Code, IDT could recognize taxable gain if the spin-off is determined to be part of a plan or series of related transactions pursuant to which one or more persons acquire, directly or indirectly, stock representing a 50% or greater interest in either IDT or us. Under the Code, any acquisitions of IDT or us within the four-year period beginning two years before the date of the spin-off are presumed to be part of such a plan. Regulations issued by the IRS, however, provide mitigating rules in many circumstances. Nonetheless, a merger, recapitalization or acquisition, or issuance or redemption of our common stock after the spin-off, in some circumstances, could be counted toward the 50% change of ownership threshold. As a result, we may be unable to engage in strategic or capital raising transactions that stockholders might consider favorable, or to structure potential transactions in the manner most favorable to us. If you are a “significant distributee” with respect to the spin-off, you are required to attach a statement to your federal income tax return for the year in which the spin-off occurs setting forth our name and IRS employer identification number, IDT’s name and IRS employer identification number, the date of the spin-off, and the fair market value of the shares of our common stock that you receive in the spin-off.Upon request, IDT will provide the information necessary to comply with this reporting requirement to each stockholder of record as of the record date.You are a “significant distributee” with respect to the spin-off (i) if you own at least 5% of the outstanding shares of IDT common stock immediately before the spin-off or (ii) if you own IDT stock with an aggregate cash basis of $1 million dollars or more.You should consult your own tax advisor concerning the application of this reporting requirement in light of your particular circumstances. 13 Certain State Income Tax Matters The above discussion does not address any tax consequences of the spin-off other than the material U.S. federal income tax consequences set forth above.IDT stockholders are encouraged to consult their tax advisor concerning all possible state income tax consequences of the spin-off. Listing and Trading of common Stock There is currently no public market for our common stock. We expect that our Class B common stock will be quoted on the [OTC Bulletin Board/Pink OTC Markets] under the symbol[“”].We do not anticipate listing our Class A common stock on an exchange or quotation system. We cannot predict what the trading prices for our common stock will be before or after the distribution date. We also cannot predict any change that may occur in the trading price of IDT Class B common stock as a result of the spin-off. Until our common stock is fully distributed and an orderly market develops in our common stock, the price at which it trades may fluctuate significantly and may be lower or higher than the price that would be expected for a fully distributed issue. See “Risk FactorsRisk Factors Generally Relating to Us and Our Common Stock.” The shares of our common stock distributed to IDT stockholders will be freely transferable except for shares received by persons who may be deemed to be our “affiliates” under the Securities Act of 1933, as amended. Persons that may be considered affiliates of us after the spin-off generally include individuals or entities that control, are controlled by or are under common control with us. This may include some or all of our officers and directors as well as our principal stockholders. Persons that are our affiliates will be permitted to sell their shares only pursuant to an effective registration statement under the Securities Act of 1933, as amended, or an exemption from the registration requirements of the Securities Act, such as the exemptions afforded by Section 4(1) of the Securities Act or Rule 144 thereunder. Spin-off Conditions and Termination We expect that the spin-off will be effective on the distribution date, on or about , 2011 (the “distribution date”), provided that: ● our registration statement on Form 10, of which this information statement is a part, shall have become effective under the Exchange Act and no stop order relating to the registration statement is in effect; and ● no action, proceeding or investigation shall have been instituted or threatened before any court or administrative body to restrain, enjoin or otherwise prevent the consummation of the spin-off, and no restraining order or injunction issued by any court of competent jurisdiction shall be in effect restraining the consummation of the spin-off; and ● our receipt of a favorable opinion from Day Pitney LLP as to the spin-off’s tax-free status. The fulfillment of the foregoing conditions will not create any obligation on IDT’s part to effect the spin-off, and the Board of Directors of IDT has reserved the right to amend, modify or abandon the spin-off and the related transactions at any time prior to the distribution date. The Board of Directors of IDT may also waive any of these conditions. In addition, IDT has the right not to complete the spin-off and related transactions if, at any time, IDT’s Board of Directors determines, in its sole discretion, that the distribution is not in the best interests of IDT and its stockholders or that business conditions are such that it is not advisable to spin-off our business. Reason for Furnishing this Information Statement This information statement is being furnished solely to provide information to IDT stockholders who will receive shares of our common stock in the spin-off. It is not and is not to be construed as an inducement or encouragement to buy or sell any securities. We believe that the information contained in this information statement is accurate as of the date set forth on the cover. Changes may occur after that date and neither we nor IDT undertakes any obligation to update the information except in the normal course of our respective public disclosure obligations. DIVIDEND POLICY We were formed in March 2011 and have never paid cash dividends. Following the spin-off we do not expect to pay any cash dividends for the foreseeable future. Our current policy is to retain all of our earnings to finance future growth. Any future declaration of dividends will be subject to the discretion of our Board of Directors. If we were to receive substantial cash payments as a result of our efforts and did not have attractive opportunities to grow our asset base and business, we would consider paying dividends following receipt of such payments. 14 UNAUDITED PRO FORMA FINANCIAL DATA The unaudited pro forma financial data reported below consists of an unaudited pro forma balance sheet as of January 31, 2011 and unaudited pro forma statements of operations for the six months ended January 31, 2011 and for the fiscal year ended July 31, 2010. The unaudited pro forma financial data reported below should be read in conjunction with our “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” our audited financial statements as of July 31, 2010 and 2009 and for the years then ended and the notes thereto, and the unaudited interim financial statements as of January 31, 2011, and for the six months ended January 31, 2011 and 2010 and the notes thereto, all of which are included elsewhere in this Information Statement. Our unaudited pro forma financial data was prepared on the same basis as our audited financial statements and, in the opinion of management, include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly our financial position and results of operations for these periods. The pro forma balance sheet adjustments assume that our spin-off from IDT occurred as of January 31, 2011. The pro forma adjustments to the statements of operations for the six months ended January 31, 2011 and for the year ended July 31, 2010 assume that the spin-off occurred as of August 1, 2009. The following unaudited pro forma financial statements reflect IDT’s transfer to us of all of its assets and liabilities related to Innovative Communications Technologies, Inc., the contribution of $4 million in cash by IDT prior to the spin-off and the distribution by IDT to its stockholders of approximately 0.3 million shares of our Class A common stock and approximately 4.3 million shares of our Class B common stock.In the distribution each IDT stockholder will receive one share of Innovative Communications Technologies, Inc. Class A common stock for every five shares of IDT Class A common stock and one share of Innovative Communications Technologies, Inc. Class B common stock for every five shares of IDT Class B common stock held on the record date for the spin-off. Before our separation from IDT, we will enter into the Separation Agreement and Tax Separation Agreement with IDT to effect the separation and provide a framework for our relationship with IDT after the spin-off. The unaudited pro forma balance sheet and statements of operations included in this Information Statement have been derived from our audited financial statements and our unaudited interim financial statements included elsewhere in this Information Statement and do not purport to represent what our financial position and results of operations or cash flows actually would have been had the spin-off occurred on the date indicated, or to project our financial performance for any future period. 15 INNOVATIVE COMMUNICATIONS TECHNOLOGIES, INC. PROFORMA CONDENSED BALANCE SHEET AS OF JANUARY 31, 2011 (in thousands) (unaudited) Historical Pro Forma Adjustments Pro Forma Assets Current assets: Cash and cash equivalents $
